DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Publication 2020/0403680 A1).
In regards to claims 1 and 13-14, Li et al. (US Publication 2020/0403680 A1) teaches a communication apparatus operable to act as a master-AP in a multi-AP (access point) coordination configuration that supports an IEEE802. 11 series standard (see figures 11, 12; the Master AP and the slave APs), the apparatus comprising: a selection unit configured to select a sounding method which is a method for transmitting a sounding packet for receiving a CSI report as feedback from a terminal apparatus in accordance with a CSI (channel state information) (see figures 8, 9, 10, 11, 12; respective schematic diagrams for CSI reporting in multi-AP channel sounding) calculation capability in the terminal apparatus that is connected to the communication apparatus (see figures 8, 9, 10, 11, 12; CSI report being sent from the Stations; see figure 5; for extreme high throughput (EHT) APs and Stations; which read on the capabilities).
In regards to claim 2, Li teaches, wherein the CSI calculation capability is indicated by two or more values (see paragraph 116; the STA determines the CSI feedback based on NDP1 and NDP2 separately).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as stated above further in view of Oteri et al. (US Publication 2018/0205442 A1).
In regards to claims 3-4 and 7, Li teaches all the limitations of parent claim as stated above.
Li teaches the CSI feedback as stated above.
However Li fails to teach, a reception unit configured to receive a predetermined frame from the terminal apparatus, wherein in a case where a value indicating a CSI calculation capability is included in the predetermined frame, the selection unit selects the sounding method based on the received value indicating the CSI calculation capability and wherein the value indicating the CSI calculation capability is indicated by a capabilities element within an information element in the predetermined frame and wherein the predetermined frame is one of a beacon, a probe request/response, an association request/response, and an authentication request/response frame.
Oteri et al. (US Publication 2018/0205442 A1) however teaches, a reception unit configured to receive a predetermined frame from the terminal apparatus, wherein in a case where a value indicating a CSI calculation capability is included in the predetermined frame, the selection unit selects the sounding method based on the received value indicating the CSI calculation capability and wherein the value indicating the CSI calculation capability is indicated by a capabilities element within an information element in the predetermined frame (see paragraphs 164-165; capabilities information element (e.g., a new capabilities information element) may be sent by STA A in an association request or re-association request frame. AP A may accept or reject the STA based on the (re)association request; A capability information element may indicate, for example, a type of link adaptation supported and a type of compression. A type of link adaptation supported may indicate, for example, (a) no support; (b) unsolicited RU based link adaptation only or (c) solicited and unsolicited RU based link adaptation. A type of compression may indicate, for example, (a) uncompressed RU based link adaptation feedback or (b) compressed RU based link adaptation feedback) and wherein the predetermined frame is one of a beacon, a probe request/response, an association request/response, and an authentication request/response frame (see paragraph 163; AP A may disallow STA A access to the network (e.g., STA A does not join the network or start the authentication process), for example, when the beacon indicates an RU based link adaptation capable network and STA A is non-RU based link adaptation capable).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application, to incorporate the information element taught by Oteri into the teaching to Li.  The motivation to do so would be allow for an efficient processing of a request for and responding with CSI feedback.
Allowable Subject Matter
Claims 5-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach, the setting the value indicating the CSI calculation capability based on a value of a trigger frame MAC padding duration in a case where the value indicating the CSI calculation capability is not included and the trigger frame MAC padding duration is included in the predetermined frame wherein the selection unit selects the sounding method based on the set value indicating the CSI calculation capability.  Furthermore, the cited prior art also fails to teach the sending of the NDP frames by the master and slave APs at separate times.
Prior art Li et al. (US Publication 2020/0403680 A1) teaches the sending of NDP frames by the master and slave APs as shown in figures 8, 9, 10, 11 and 12.  However the NPD frames are sent at the same times and not at separate timings.
Prior art Lee et al. (US Publication 2017/0104563 A1) teaches, the exchange of NDP and CSI feed back between an AP and multiple stations (see figure 8A).  However multiple APs are not present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/               Primary Examiner, Art Unit 2466